Citation Nr: 9928233	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  94-47 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pains, to include due to an undiagnosed 
illness claimed as residual to service in the Persian Gulf.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the cervical 
spine with left upper extremity neuropathy.

3.  Entitlement to a compensable evaluation for service-
connected residuals of injury to the left peroneal nerve.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
September 1966 to January 1993, to include service in the 
Southwest Asian Theater of Operations during the Persian Gulf 
War.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Phoenix, Arizona, which, in pertinent part, 
established service connection for injury to the left 
peroneal nerve, bilateral hearing loss, and status post left 
patellectomy, each evaluated as zero percent disabling 
effective February 1, 1993; and for degenerative joint 
disease of the cervical spine with left upper extremity 
neuropathy, evaluated as 10 percent disabling, also effective 
February 1, 1993.  The October 1993 rating decision also 
denied service connection for a disability claimed as stress 
pain in the chest.  The veteran perfected a timely appeal 
with respect to each of the above.  

In a decision dated in July 1996, the Board denied the 
veteran entitlement to a compensable evaluation for bilateral 
hearing loss and granted a 10 percent evaluation for his left 
knee disability.  That decision became final and terminated 
the veteran's appeal on such matters.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1996).  In addition, the 
July 1996 Board decision remanded to the RO for further 
development the issues of entitlement to service connection 
for chest pain; entitlement to an increased disability rating 
for a degenerative joint disease of the cervical spine with 
left upper extremity neuropathy; and entitlement to an 
increased disability rating for left peroneal nerve injury.  
After additional evidentiary development, the RO issued a 
Supplemental Statement of the Case in September 1998 which 
confirmed and continued previous denials as to those issues.  
The veteran's claims folder was returned to the Board.

The Board further notes that in a rating decision dated in 
March 1995, the RO established service connection and 
assigned a 10 percent evaluation for tinnitus, effective 
February 1, 1993.  The RO notified the veteran of such in a 
letter dated March 27, 1995.  Also, in a rating decision 
dated in September 1998, the RO denied service connection for 
post-traumatic stress disorder and notified the veteran of 
that determination in a letter dated September 21, 1998.  
From a review of the claims file it does not appear that the 
veteran has disagreed with such RO decisions.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103.

The Board notes that the veteran has indicated his desire to 
pursue a claim for VA dental benefits.  From a review of the 
file it is unclear what, if any, action has been taken by the 
RO or any VA Medical Center/Medical Administrative Service 
with respect to such claim.  The RO should ensure that such 
matter has been properly addressed; that documentation of 
relevant procedural actions are associated with the file; and 
that the veteran is notified of any pertinent determination.


FINDINGS OF FACT

1.  There is no competent evidence of record that the veteran 
currently has any disability to which chest pains are 
attributable and that had its onset in or is otherwise 
related to his military service.

2.  The competent and probative evidence of record reflects 
that a cervical spine disability is manifested by 
degenerative joint disease resulting in a limitation of 
motion and pain of at most a mild-to-moderate degree, but 
without evidence of radiculopathy or other related neurologic 
impairment.

3.  The competent and probative evidence of record reflects 
that a peroneal nerve injury is manifested by wholly sensory 
and no more than mild impairment.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability manifested by chest pains, claimed as residual to 
service in the Persian Gulf, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for no more than a 20 percent evaluation for 
service-connected degenerative joint disease of the cervical 
spine is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5290 (1998).

3.  The criteria for no more than a 10 percent evaluation for 
service-connected injury to the left peroneal nerve is 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. § 4.124a, Diagnostic Code 8512 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for a disability 
manifested by chest pains, to include due to an undiagnosed 
illness claimed as residual to service in the Persian Gulf.

The veteran seeks service connection for a disability 
manifested by chest pain, to include such disability as due 
to an undiagnosed illness.  In the interest of clarity, the 
Board will first set out the law and regulations pertinent to 
service connection claims, and the pertinent factual 
background, and then proceed to discuss application of the 
law to the facts.


Relevant Law and Regulations

Service connection - in general

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as those affecting the cardiovascular system, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under case law of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Persian Gulf veterans

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.317(a)(1) (1998).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  
38 C.F.R. § 3.317(a)(3).  Signs and symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to, signs or symptoms involving fatigue; the skin; 
headaches; muscle pain; joint pain; neurologic signs or 
symptoms; respiratory system; cardiovascular signs or 
symptoms; abnormal weight loss; menstrual disorders; 
gastrointestinal signs and symptoms; sleep disturbances; and 
neuropsychologic signs or symptoms.  38 C.F.R. § 3.317(b)(8).

Factual Background

The veteran served in the United States Army from September 
1966 to January 1993.  

The report of the veteran's service entrance medical 
examination, dated in October 1966, reflects that the 
veteran's heart, lungs and chest were clinically evaluated as 
normal.  The veteran indicated that he had had active 
tuberculosis as a child; the examination report includes 
notation that chest x-ray now showed "scars".  Similarly, 
the report of medical examination dated in April 1968 noted 
that the veteran's heart, lungs and chest were clinically 
evaluated as normal.  

Service records reflect that in July 1969, while stationed in 
Vietnam, the veteran complained of right, anterior, dull and 
inconstant chest pain, intermittently present for a few days.  
Chest films were negative and examination revealed a chest 
clear to percussion and auscultation, and without tenderness.  
No diagnosis was offered.

No significant defects were noted at the time of periodic 
physical examinations conducted in December 1970 and July 
1974.  An annual physical conducted in February 1979 revealed 
no disability of the heart.  A report of medical examination 
dated in November 1982 notes the veteran's history of 
childhood tuberculosis, with normal subsequent chest x-rays.  

The veteran was assigned to and served in Dhahran, Saudi 
Arabia, for a period beginning February 15, 1991.

A service medical record dated in September 1991 reflects 
that the veteran complained of symptoms to include sharp 
upper chest pain, mostly left-sided and not associated with 
dyspnea.  He gave a history of similar chest pain during 
stressful life periods.  The record notes multiple stress 
factors in the veteran's life, such as his mother's death in 
a motor vehicle accident and his deployment to Saudi Arabia.  
Chest x-rays were negative.  The impression was that such 
complaints were probably stress-related.  A consultation 
sheet, dated in October 1991, indicates referral to the 
psychiatry clinic with a provisional diagnosis of stress 
situational depression; rule out anxiety disorder; major 
depression.  The reasons for request section of that document 
indicates that the veteran had multiple stressors in his life 
and that he complained of a progressive decrease in energy, 
atypical chest pains, and early morning awakening.  Other 
service records dated in October 1991 include note of a 
family history positive for a sister with major depression.  
A report of psychiatry evaluation conducted in November 1991 
includes notation that the veteran described himself as 
"high strung" and a "Type-A" person and that he had 
experienced a number of recent stressors, to include spending 
90 days in Saudi Arabia from February to May 1991.  He 
complained of having experienced shortness of breath when 
trying to sleep in Saudi Arabia, and chest pains beginning in 
or around June 1991.  The veteran stated that his chest pains 
tended to occur with stress but had also occurred for no 
apparent reason.  The veteran also described decreased 
interests, decreased sleep and increased anxiety.  The 
examiner offered an Axis I diagnosis of depressive disorder, 
not otherwise specified, with somatic complaints to include 
chest pain.  Service mental health clinic records reflect 
other treatment/evaluation for such diagnosis.

The report of medical examination dated in September 1992, 
conducted for the purpose of the veteran's retirement from 
the military, noted that the heart was clinically evaluated 
as normal.  No psychiatric diagnoses were indicated.  On the 
accompanying report of medical history, a physician noted the 
veteran's complaints of awakening several times per night, 
along with complaints of decreased energy and increased 
stress.  No diagnosis was offered.

In March 1993, the veteran presented for a VA general medical 
examination.  He complained of problems to include left upper 
chest pain, unrelated to exertion.  The veteran's mental 
status was evaluated as normal at that time.  No diagnosis 
pertinent to chest pain was offered.  

In a rating decision dated in October 1993, the RO denied 
service connection for a disability claimed as stress pain in 
the chest; the veteran appealed.

Documentation from the Vet Center, dated in January 1996, 
indicates that the veteran was undergoing treatment for PTSD.  
In a statement received in September 1996, the veteran 
reported that counseling for relief of stress and related 
pain had been beneficial, but that he continued to experience 
periodic pain in his upper left chest, as well as soreness in 
the extremities.  Records of such treatment are associated 
with the claims file and include as assessment of depression 
and some PTSD issues, with mid-life adjustment.

In a lay statement dated in April 1997, the veteran's spouse 
reported that after returning from the Persian Gulf the 
veteran experienced recurring upper left chest pains that she 
believes are attributable to stress but that are 
unpredictable.  She indicated that upon returning from the 
Persian Gulf the veteran lost a significant amount of weight.  
The veteran  himself, in a statement also dated in April 
1997, recounted that his Persian Gulf duties had been 
stressful and that after returning to the United States he 
was unable to concentrate, experienced depression and had 
chest pains.  He indicated that his chest pains persisted.

In September 1997, a cardiac examination was conducted.  The 
veteran complained of upper left chest and shoulder pains, 
when rested, relaxed or active and described as an ache or 
tightening sensation lasting for 30 seconds or so and going 
away.  The veteran reported no change in the severity or 
frequency and denied the development of other symptoms.  The 
examiner noted that examination in December 1995 had been 
negative for abnormalities.  The examiner's impression was 
that there was no evidence of any significant cardiovascular 
disease and that the veteran did not have organic heart 
disease.  

In December 1997 the veteran underwent psychiatric 
evaluation.  After review of relevant history and 
examination, the impression was no mental disorder.  The 
examiner stated that there was not sufficient current 
clinical symptomatology to establish a diagnosis of PTSD.  In 
a rating decision dated in September 1998, the RO denied 
service connection for PTSD; the veteran did not appeal.

Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded claim 
for service connection.  "[A] person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Carbino v. Gober, 
10 Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  A well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the 
Court held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  In any case, a claim 
for service-connection for a disability must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99 (May 3, 1999).

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In this case, the Board has determined that the veteran has 
not presented a well-grounded claim in that the available 
record fails to demonstrate the existence of a current 
disability, diagnosed or undiagnosed, to which his complaints 
of chest pain are attributable.  The September 1997 VA 
examiner, after reviewing the veteran's history and 
conducting an examination, opined that there was no evidence 
of cardiovascular disease or organic heart disease.  The 
Board also notes the veteran's argument that his chest pains 
are stress-related, particularly in light of his in-service 
and subsequent psychologic treatment to include for a 
diagnosis of depression with somatic symptoms such as chest 
pains.  However, psychiatric evaluation in December 1997 
failed to reveal a diagnosis of any mental disorder.  
Moreover, a review of the claims file fails to show that any 
competent professional has identified an existing disability, 
cardiac, psychiatric or otherwise, to which the veteran's 
complaints of chest pains are attributed.  The Board 
emphasizes that there is a lack of competent medical evidence 
of disability, and not simply a lack of a diagnosis.  Despite 
the veteran's continuing complaints of chest pain, no 
competent professional has opined that such symptom is 
representative of any disability, to include a disability 
which the medical professionals are unable to identify and 
characterize via diagnosis.  In short, the competent medical 
evidence of record fails to show evidence of a current 
disability and the veteran's claim must be denied.  See 
Degmetich, supra.  

The Board acknowledges the veteran's own arguments to the 
effect that he has a disability manifested by chest pains.  
However, the record does not reflect that he possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses or causation competent.  
Similarly, his spouse does not present with requisite medical 
credentials.  As lay statements, neither the statements of 
the veteran or his spouse are sufficient to establish a 
plausible claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

For the reasons and bases expressed above, the Board 
concludes that a well grounded claim of entitlement to 
service connection for a disability manifested by chest 
pains, including due to an undiagnosed illness in this 
Persian Gulf war veteran, is not well grounded as no such 
disability, diagnosed or undiagnosed, exists.   Accordingly, 
the claim must be denied.  

Additional comment

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

Increased rating claims

The veteran seeks increased disability ratings for two 
service-connected disabilities, cervical spine impairment 
(evaluated as 10 percent disabling)and peroneal nerve injury 
(evaluated as zero percent disabling).  In the interest of 
clarity, the Board will first discuss the law and regulations 
pertinent to any claim for an increased rating.  The Board 
will then proceed to discuss the two issues separately.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (hereinafter 
"Schedule").  38 C.F.R., Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the veteran's 
condition operate to protect veterans against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (1998); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
for a disability was not limited to that reflecting the then-
current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In resolving these issues, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).

Additional law and VA regulations will be discussed where 
appropriate below.

Preliminary Matter

Initially, the Board finds that the veteran's claims of 
entitlement to an increased and a compensable evaluation for 
his service-connected disabilities are well grounded in 
accordance with 38 U.S.C.A. § 5107(a).  When a veteran is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995)

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, the 
issues on appeal were remanded by the Board for further 
development, including specialist medical examinations, in 
July 1996; the veteran has been examined by VA; he has been 
afforded opportunity to present evidence and argument in 
support of his claims; and there is no indication that there 
are additional records that have not been obtained and which 
would be pertinent to the present ratings claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(b).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the cervical 
spine with left upper extremity neuropathy.

Factual Background

A service medical record dated in November 1992 reflects the 
veteran's complaints of discomfort down his left arm, with 
some finger numbness.  The impression was left radicular 
pain.  Diagnostic testing was positive for C5 to C6 and C6 to 
C7 osteophytes encroaching on the neural foramina and 
cervical spine spondylosis.  Later November 1992 records 
indicate diagnoses of degenerative joint disease of the 
cervical spine with left paresthesia and left upper extremity 
neuropathy due to hypertrophic spur encroachment at C5 to C6 
on the left.

In March 1993, the veteran presented for a VA general medical 
examination.  The examiner noted that the veteran had 
cervical spondylosis.  There was a full range of cervical 
spine motion.  The posterior neck was tender to palpation and 
there was pain on left lateral flexion.  X-rays showed 
degenerative arthrosis of the cervical spine.

In a rating decision dated in October 1993, the RO 
established service connection for degenerative joint disease 
of the cervical spine with left upper extremity neuropathy, 
evaluated as 10 percent disabling effective February 1, 1993.  
The veteran disagreed with the assigned rating, arguing that 
his disability was at least 20 percent disabling.  

In September 1997, the veteran presented for a VA 
examination.  The examiner reviewed the claims file and noted 
the veteran's history of cervical spine impairment.  The 
veteran complained of neck pain.  He denied left upper 
extremity symptomatology to include radiating pain, numbness, 
tingling, weakness, fatigability or incoordination and denied 
the use of any neck brace.  The veteran had cervical spine 
flexion to 40 degrees, extension to 80 degrees, right lateral 
rotation to  75 degrees, left lateral rotation to 70 degrees 
and lateral bending of 30 and 35.  There was no tenderness to 
palpation about the neck, nor pain on compression of the head 
on the neck.  There was no evidence of spasm.  The veteran 
demonstrated a normal hand grip bilaterally, without noted 
atrophy.  Deep tendon reflexes were active and symmetric.  
Sensory examination to pinwheel was normal in the right and 
left upper extremities.  X-ray showed osteoarthrosis at C5 to 
C6.  

The examiner commented that there was no subjective or 
clinical evidence of any left upper extremity neuropathy or 
cervical radiculopathy.  The examiner stated that the veteran 
never had any left upper extremity neuropathy; rather that he 
had cervical spine pain radiating to the left upper 
extremity, probably musculoskeletal in origin and not related 
to any cervical radiculopathy.  

The examiner further stated that as the veteran denied any 
weakness, fatigability or incoordination, and complained of 
just a very minor degree of aching as opposed to pain, that 
any functional impairment was "very minimal." 

A specific neurologic examination was also conducted in 
September 1997.  The examiner reviewed the claims file and 
the veteran's history.  The veteran denied left shoulder 
numbness or muscle weakness.  He complained of neck 
stiffness.  He denied any radicular symptoms.  The examiner 
noted that the veteran had cervical motion enabling him to 
move his chin to within one inch of his chest, with a normal 
range of motion enabling a person to touch his chest.  The 
examiner stated that the veteran's range was "pretty good."  
The veteran further demonstrate forward flexion to 50 degrees 
and 5 degrees backward extension.  The examiner noted that 
the veteran was somewhat more limited in lateral flexion, 
attaining motion to 20 degrees bilaterally.  He had 45 
degrees bilateral rotation.  The examiner was unable to 
palpate any specific bony abnormalities or neck spasm.  Nerve 
testing revealed full strength of the upper extremities 
without evidence of atrophy or fasciculation.  Sensory 
testing failed to reveal any numbness or loss of sensation.  
No asymmetry in reflexes was noted.  

The impression was that the veteran had degenerative joint 
disease of the cervical spine without evidence of 
radiculopathy but with related pain and stiffness and that 
the objective evidence related a mild-to-moderate amount of 
disease.  Subsequent to electromyography (EMG), the examiner 
added an October 1997 written addendum stating that there was 
no evidence of cervical root disease.

Relevant Law and Regulations

The veteran's cervical spine disability is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5290.  38 C.F.R. § 4.27 (1998) 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 pertains to arthritis 
and provides that where the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
applicable diagnostic codes, a rating of no more 10 percent 
is warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  In this case, the 
veteran is already in receipt of the maximum available 
schedular rating under that Diagnostic Code.

38 C.F.R. § 4.71a, Diagnostic Code 5290 pertains to 
limitation of cervical motion.  Slight limitation of motion 
of the cervical spine warrants a 10 percent rating, moderate 
limitation of motion warrants a 20 percent rating and severe 
limitation of motion warrants a 30 percent rating.  The Board 
notes that the competent medical evidence of record mainly 
sets out motion limitations in degrees whereas the Schedule 
provides for evaluations based on mild, moderate or severe 
limitation.  The words "slight," "moderate" and "severe" 
as used in the various diagnostic codes are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  It should also be noted that use of terminology such 
as "mild" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1998).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  The Court, in DeLuca v. Brown, 
8 Vet. App. 202 (1995), held that where evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Analysis

Here, the September 1997 neurologic examination report 
characterized the veteran's range of forward flexion of the 
cervical spine was "pretty good" and noted a somewhat more 
limited range of lateral flexion.  The September 1997 report 
of spinal examination clearly set out that as the veteran 
denied weakness, fatigability, or incoordination, and further 
as he complained only of minor aching as opposed to pain, 
that any resulting functional impairment was "very 
minimal."  Further, the September 1997 report of neurologic 
examination indicates that the veteran's cervical spine 
disability is manifested by degenerative joint disease with 
related pain and stiffness, which, accordingly to the 
objective medical evidence result in a mild-to-moderate 
amount of disease.  

Based on the findings and conclusions reached by the 
competent medical professionals in this case, the Board finds 
that 38 C.F.R. § 4.7 is applicable.  As stated above, that 
provision sets out that where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  In this case, the 
veteran has demonstrated limited cervical motion, and has 
complained of related pain and stiffness.  There is no 
competent evidence of any severe disability, but there is 
evidence of mild-to-moderate disability.  A review of other 
relevant medical evidence in the claims file fails to reveal 
findings in gross contradiction to the above.  As such, the 
Board concludes that the disability picture most nearly 
approximates the 20 percent evaluation for moderate 
limitation of cervical motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  

The Board finds that no higher evaluation under Diagnostic 
Code 5290 is warranted based on the evidence of record.  As 
indicated, there is no evidence to show severe limitation or 
severe disability.  The Board places great weight on the 
examiners' overall impressions of the veteran's disability: 
one examiner's commented that the veteran's range of motion 
was "pretty good", and the other examiner's comment was 
that that functional impairment was "very minimal".

The factors set out within 38 C.F.R. §§ 4.40, 4.45, 4.59 were 
clearly addressed and considered by the VA examiners in this 
case.  Those examiners noted the veteran's denial of relevant 
factors, and, in any case, determined that even with 
consideration of his pain/discomfort and stiffness, his 
cervical spine was only mildly to moderately disabling, with 
"very minimal" functional impairment.  Under such 
circumstances, 38 C.F.R. §§ 4.40, 4.45, 4.59 do not provide 
the basis for a higher evaluation.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

The Board notes that the veteran is service-connected for 
degenerative joint disease of the cervical spine to include 
left upper extremity neuropathy.  The Board has evaluated the 
veteran's disability in light of the Court's decision in 
Esteban v. Brown.  In this case, to assign a separate 
disability rating for a neurological disability, see Bierman 
v. Brown, 6 Vet. App. 125 (1994), would violate the rule 
against pyramiding.  Pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (1998).  Specifically, the 
September 1997 spinal examiner reviewed the claims file and 
the veteran's history and determined that past complaints of 
pain were not in fact related to any cervical radiculopathy 
or upper extremity neuropathy, but rather represented pain of 
musculoskeletal origin.  That examiner stated that the 
veteran never had left upper extremity neuropathy; sensory 
examination was normal; and there was no subjective or 
clinical evidence of cervical radiculopathy.  Moreover, the 
veteran denied neurologic symptoms such as radiating pain, 
numbness or tingling at that time.  Furthermore, the 
September 1997 neurologic examiner indicated that nerve 
testing was normal in the upper extremities without evidence 
of radiculopathy and confirmed the absence of cervical root 
disease subsequent to EMG testing.  Absent clinical evidence 
of existing neurologic symptoms, a separate rating under a 
neurologic Diagnostic Code is not for application.  

In sum, the competent and probative evidence of record 
demonstrates that a cervical spine disability is manifested 
by degenerative joint disease with pain and stiffness causing 
at most a mild-to-moderate degree of disability.  Such is 
consistent with assignment of no more than a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5290.

3.  Entitlement to a compensable evaluation for service-
connected residuals of injury to the left peroneal nerve.

Factual Background

Service medical records reflect that in July 1979, the 
veteran injured his left knee, incurring a severely 
comminuted fracture of the patella, necessitating surgery.  
Post-operative records dated in August 1979 document the 
veteran's inability to dorsiflex his foot and toes, and also 
indicate his complaints of a "numb" feeling over the dorsum 
of the left foot and the lateral left calf.  The impression 
was a pressure injury to the peroneal nerve secondary to 
casting.  A report of electromyography dated in September 
1979 indicates findings compatible with neuropathy of the 
left peroneal nerve at the level of the head of the fibula or 
below.  Service records reflect physical therapy for the left 
lower extremity.  Service records dated in March 1981 note 
some continued sensory dysfunction.  

A report of medical examination dated in November 1982 notes 
the veteran's left peroneal nerve neuropathy.  The report of 
service medical examination dated in July 1987 notes the 
veteran's history of a left patellar operation.  On the 
accompanying report of medical history a physician noted that 
the veteran had initially had a foot drop, treated with a 
patellectomy and without current disability.

In March 1993, the veteran presented for a VA general medical 
examination.  He complained of left foot numbness and 
demonstrated left lower extremity weakness in squatting and 
rising.  There was left thigh atrophy.  There was an area of 
hypesthesia to light touch and pinprick on the left foot.  
The impressions were status post patellectomy with minimal 
residual status post damage of the left peroneal nerve, by 
history. 

In a rating decision dated in October 1993, the RO 
established service connection for injury to the left 
peroneal nerve and for a left knee, status post left 
patellectomy, each evaluated as zero percent disabling 
effective February 1, 1993.  The veteran appealed, arguing 
that a compensable evaluation was warranted for his peroneal 
nerve injury.

In September 1997, the veteran presented for a VA examination 
of his extremities.  The examiner reviewed the claims file 
and noted the veteran's history of peroneal neuropathy.  The 
veteran complained of constant left leg numbness and some 
weakness of dorsiflexion of the left foot and ankle, without 
any limp.  Sensory examination of the left leg was within 
normal limits.  Dorsiflexion of the left foot and ankle 
against resistance was within normal limits.  The examiner 
indicated that on a clinical and examination basis any 
previously existing left peroneal nerve injury had resolved 
and that physical examination was within normal limits.  

Specific neurologic examination was also conducted in 
September 1997.  The examiner reviewed the claims file and 
the veteran's history.  The veteran reported continued left 
lower extremity numbness but denied weakness or any 
significant pain.  The examiner noted that "[a]lthough there 
is some discomfort associated with having this mild numbness, 
[the veteran] is not significantly hampered by his left 
peroneal nerve injury, which he thinks is stable at this 
time."  Examination of the lower extremities revealed normal 
left lower extremities muscles, without any difference 
between the left and the right.  There was evidence of 
decreased pinprick and some decrease light touch over the 
dorsum of the foot, increased in the sensory distribution of 
the deep peroneal nerve.  There was also a mild decreased in 
the left lateral lower leg, as compared to the left side.  
The impression was that the veteran continued to have 
evidence of a mild left peroneal nerve injury with sensory 
loss that appeared to be static.  The examiner in his 
discussion summarized that the veteran's peroneal impairment 
resulted in a mild deficit.

Relevant Law and Regulations

38 C.F.R. § 4.124a, Diagnostic Code 8521 pertains to 
impairment of the external popliteal (common peroneal) nerve.  
Complete paralysis of such, manifested by foot drop and 
slight droop of first phalanges of all toes; an inability to 
dorsiflex the foot; an inability to extend/dorsally flex the 
proximal phalanges of the toes; an inability to abduct the 
foot; weakened adduction; and/or anesthesia covering the 
entire dorsum of the foot and toes, warrants assignment of a 
40 percent evaluation.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a, Note (1998).  Incomplete 
paralysis of the common peroneal nerve warrants assignment of 
a 30 percent evaluation where severe, a 20 percent evaluation 
where moderate, and a 10 percent evaluation where mild.  
38 C.F.R. § 4.124a, Diagnostic Code 8521.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, 
Note.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, incomplete 
paralysis.  38 C.F.R. § 4.123 (1998); 38 C.F.R. § 4.124a, 
Diagnostic Code 8621 (1998).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (1998); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8721 (1998). 

Analysis

In this case, the competent and probative medical evidence of 
record documents symptomatic impairment of the peroneal nerve 
beginning in service.  In September 1997, the veteran 
continued to complain of weakness and numbness in the lower 
extremity.  However, sensory examination and dorsiflexion 
testing were normal.  The examiner opined that any peroneal 
nerve injury had resolved.  The September 1997 neurologic 
examiner did note that the veteran had "some discomfort" 
associated with "mild numbness."  However, that examiner 
indicated that the veteran was "not significantly hampered" 
by such.  Neurologic testing did reveal what was termed by 
the examiner as a "mild decrease" in left leg sensory 
testing as compared to the right and the examiner identified 
a "mild" deficit.  

The record thus demonstrates that is no competent evidence of 
any peroneal paralysis, complete or incomplete, but rather 
shows at most mild deficit due to sensory impairment.  The 
regulation provides that when the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a, Note.  Thus, a 
10 percent evaluation under Diagnostic Code 8521 is assigned 
herein.  As there is no evidence of organic changes 
attributable to peroneal impairment, or of paralysis of that 
nerve or other symptoms causing more than mild impairment, no 
higher evaluation is warranted under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521.

Other Matters

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with respect to the two increased rating issues, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

In this case, a review of the evidence shows that rather than 
provide a staged rating for discrete intervals during the 
pendency of the appeal the Board will grant the increased 
ratings effective to the effective date of service 
connection, February 1, 1993, the day after the veteran's 
retirement.  The Board, after a review of the evidence 
described in detail above, has been unable to determine that 
there are distinct periods in which different levels of 
disability may be ascertained.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  In this 
case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
the neurologic system and the spine; he has been afforded 
examinations, and further afforded opportunity to present 
argument and evidence in support of his claim.  In assigning 
the increases herein, the Board has considered all the 
evidence, to include the service medical records and the 
records of post-service medical treatment to date.  Such 
review is consistent with the Court's recent decision in 
Fenderson.  Moreover, the Board has not herein assigned any 
staged ratings.  Accordingly, no prejudice has resulted from 
this decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

Service connection for a disability manifested by chest 
pains, claimed as residual to service in the Persian Gulf, is 
denied.

A 20 percent evaluation for service-connected degenerative 
joint disease of the cervical spine with left upper extremity 
neuropathy is granted, subject to the laws and regulations 
governing the payment of monetary awards.

A 10 percent evaluation for service-connected injury to the 
left peroneal nerve is granted, subject to the laws and 
regulations governing the payment of monetary awards.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  The Board wishes to note the distinction between an "undiagnosed illness", see 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, and no current disability, see 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 and Rabideau, 2 Vet. 
App. at 143.  As 38 C.F.R. § 3.317 makes clear, an undiagnosed illness is a real illness with symptomatology 
causing disability.  In this case, the medical evidence indicates that there is no illness and no disability.

